Execution Version












   


ex101sifjpmexportcred_image1.gif [ex101sifjpmexportcred_image1.gif]






EXPORT CREDIT AGREEMENT




dated as of




December 17, 2018


among




SIFCO INDUSTRIES, INC.,
T & W FORGE, LLC,
QUALITY ALUMINUM FORGE, LLC,


and


JPMORGAN CHASE BANK, N.A.




















--------------------------------------------------------------------------------






EXPORT CREDIT AGREEMENT dated as of December 17, 2018 (as it may be amended or
modified from time to time, together with all Exhibits, Schedules and Riders
annexed hereto from time to time, each of which is hereby incorporated herein
and made a part hereof, this “Agreement”), by and among SIFCO Industries, Inc.,
an Ohio corporation (“SIFCO”), T & W Forge, LLC, an Ohio limited liability
company (“T & W”), and Quality Aluminum Forge, LLC, an Ohio limited liability
company (“Quality Forge” and, together with SIFCO and T & W, collectively, the
“Borrowers” and each, individually, a “Borrower”), the Loan Parties party
hereto, and JPMorgan Chase Bank, N.A., a national banking association (the
“Lender”).


The parties hereto agree as follows:




1



--------------------------------------------------------------------------------






Article I
Definitions

SECTION 1.01.    Defined Terms. As used in this Agreement, the capitalized terms
shall have the meanings specified in the Definitions Schedule attached
hereto.    

SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits,
Schedules and Riders shall be construed to refer to Articles and Sections of,
and Exhibits, Schedules and Riders to, this Agreement, (f) any reference in any
definition to the phrase “at any time” or “for any period” shall refer to the
same time or period for all calculations or determinations within such
definition, and (g) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

SECTION 1.04.    Accounting Terms; GAAP. (a) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if after the date hereof the Borrowers migrate to IFRS or there occurs any
change in GAAP or in the application thereof on the operation of any provision
hereof and the Borrowers notify the Lender that the Borrowers request an
amendment to any provision hereof to eliminate the effect of such migration to
IFRS or change in GAAP or in the application thereof (or if the Lender notifies
the Borrowers that the Lender requests an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after
such migration to IFRS or change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such migration or change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.     
(b)    Notwithstanding anything to the contrary contained in Section 1.04(a) or
in the definition of “Capital Lease Obligations”, in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute capital leases in conformity with GAAP on the date hereof shall
be considered capital leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.


2



--------------------------------------------------------------------------------






SECTION 1.05.    Interest Rates. The Lender does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

ARTICLE II    
The Credits

SECTION 2.01.    Commitment. Subject to the terms and conditions set forth
herein and in the Ex-Im Bank Documents, the Lender agrees to make Revolving
Loans to the Borrowers from time to time during the Availability Period in an
aggregate principal amount that will not result in the Revolving Exposure
exceeding the lesser of (x) the Revolving Commitment, and (y) the Borrowing
Base. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans. The
making of Revolving Loans will be governed by the Borrower Agreement and this
Agreement; in the event of conflict among the terms of the Borrower Agreement
and the terms hereof, the terms of the Borrower Agreement shall prevail. In no
event shall the obligations of the Lender hereunder and under the Borrower
Agreement be deemed to be distinct commitments; rather, this Agreement and the
Borrower Agreement describe different aspects of the same obligations.

SECTION 2.02.    Loans and Borrowings. (%3) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type.
(a)    Subject to Section 2.13, each Borrowing, if applicable, shall be
comprised entirely of CBFR Loans or Eurodollar Loans as the Borrower
Representative may request in accordance herewith, provided that all Borrowings
made on the Effective Date must be made as CBFR Borrowings. The Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of the Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.13, 2.14, 2.15 and 2.16 shall apply to such Affiliate
to the same extent as to the Lender); provided that any exercise of such option
shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.
(b)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple
equal to $250,000 and not less than $1,000,000. CBFR Borrowings may be in any
amount. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than 5 Eurodollar
Borrowings outstanding.
(c)    Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

SECTION 2.03.    Borrowing Procedures; Requests for Revolving Borrowings.
(a)    [Reserved].
(b)     Notices by the Borrowers to the Lender of requests for Revolving Loans
other than pursuant to §2.03(a). To request a Revolving Borrowing, the Borrower
Representative shall notify the Lender of such request either in writing
(delivered by hand or fax) by delivering a Borrowing Request signed by a
Responsible Officer of the Borrower Representative or through an Electronic
System if arrangements for doing so have been approved by the Lender (or if an
Extenuating Circumstance shall exist, by telephone) not later than (i) in the
case of a Eurodollar Borrowing, 10:00 a.m., Chicago time, three Business Days
before the date of the proposed Borrowing or (ii) in the case of a CBFR
Borrowing, noon, Chicago time, on the date of the proposed Borrowing.
Each such Borrowing Request shall be irrevocable and each such telephonic
Borrowing Request, if permitted, shall be confirmed immediately upon cessation
of the Extenuating Circumstance by hand delivery, facsimile or a communication
through Electronic System to the Lender of a written Borrowing Request in a form
approved by the


3



--------------------------------------------------------------------------------





Lender and signed by a Responsible Officer of the Borrower Representative. Each
such written (or if permitted, telephonic) Borrowing Request shall specify the
following information in compliance with Section 2.01:


(i)    the name of the applicable Borrower;
(ii)
the aggregate amount of the requested Borrowing and, if applicable, a breakdown
of the separate wires comprising such Borrowing;

(iii)
the date of such Borrowing, which shall be a Business Day;

(iv)
whether such Borrowing is to be a CBFR Borrowing or a Eurodollar Borrowing; and

(v)
in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a CBFR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the applicable Borrowers
shall be deemed to have selected an Interest Period of one month's duration.



SECTION 2.04.    [Reserved.]

SECTION 2.05.    [Reserved.]

SECTION 2.06.    Funding of Borrowings. The Lender shall make each Loan to be
made by it hereunder on the proposed date thereof available to the Borrowers by
promptly crediting the amounts in immediately available funds to the Funding
Account(s).

SECTION 2.07.    Interest Elections. (%3) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower Representative may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
(a)    To make an election pursuant to this Section, the Borrower Representative
shall notify the Lender of such election either in writing (delivered by hand or
fax) by delivering an Interest Election Request signed by a Responsible Officer
of the Borrower Representative or through Electronic System if arrangements for
doing so have been approved by the Lender (or if an Extenuating Circumstance
shall exist, by telephone) by the time that a Borrowing Request would be
required under Section 2.03 if the Borrowers were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be irrevocable and each such
telephonic Interest Election Request, if permitted, shall be confirmed
immediately upon cessation of the Extenuating Circumstance by hand delivery,
Electronic System or facsimile to the Lender of a written Interest Election
Request in a form approved by the Lender and signed by a Responsible Officer of
the Borrower Representative.
(b)    Each written (or if permitted, telephonic) Interest Election Request
(including requests submitted through Electronic System) shall specify the
following information in compliance with Section 2.02:


4



--------------------------------------------------------------------------------





(i)    the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a CBFR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month's duration.


(c)    If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a CBFR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Lender so notifies
the Borrower Representative, then, so long as such Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an CBFR Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.08.    Termination of Commitment. (%3) Unless previously terminated,
the Revolving Commitment shall terminate on the Maturity Date.
(a)    The Borrowers may at any time terminate the Revolving Commitment upon the
Payment in Full of the Secured Obligations.
(b)    The Borrower Representative shall notify the Lender of any election to
terminate the Revolving Commitment under paragraph (b) of this Section at least
five Business Days prior to the effective date of such termination, specifying
such election and the effective date thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Revolving Commitment delivered by the
Borrower Representative may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower Representative (by notice to the Lender on or prior to
the specified effective date) if such condition is not satisfied. Any
termination of the Revolving Commitment shall be permanent.

SECTION 2.09.    Repayment and Amortization of Loans; Collection and Application
of Collateral Proceeds; Evidence of Debt.
(a)    Each Borrower hereby unconditionally, jointly and severally, promises to
pay to the Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date.
(b)    All funds deposited into any Lock Box subject to a Lock Box Agreement or
into a Collateral Deposit Account will be swept on a daily basis into a
collection account maintained by the Borrowers with the Lender (the “Collection
Account”). The Lender shall hold and apply funds received into the Collection
Account as provided herein below.


5



--------------------------------------------------------------------------------





(c)    All amounts deposited in the Collection Account shall be deemed received
by the Lender in accordance with Section 2.17. On each Business Day, the Lender
shall apply all immediately available funds credited to the Collection Account,
by depositing such funds into the Borrowers’ Funding Account.
(d)    The Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to the Lender
resulting from each Loan made by the Lender, in which the Lender shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to the Lender
hereunder and (iii) the amount of any sum received by the Lender hereunder. The
entries made in such accounts shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of the
Lender to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Loans and other Obligations
in accordance with the terms of this Agreement.
(e)    The Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall execute and deliver to the Lender a
promissory note payable to the Lender (or, if requested by the Lender, to the
Lender and its registered assigns) and in a form prepared by the Lender (an
“Ex-Im Note”). Thereafter, the Loans evidenced by such Ex-Im Note and interest
thereon shall at all times (including after assignment pursuant to Section 8.04)
be represented by one or more promissory notes in such form.

SECTION 2.10.    Prepayment of Loans. (%3) The Borrowers shall have the right at
any time and from time to time to prepay any Loan in whole or in part, subject
to prior notice in accordance with paragraph (e) of this Section and, if
applicable, payment of any break funding expenses under Section 2.15.
(a)    In the event and on such occasion that the Revolving Exposure exceeds the
lesser of (A) the Revolving Commitment, and (B) the Borrowing Base, the
Borrowers shall prepay the Revolving Loans in an aggregate amount equal to such
excess, or provide additional Collateral if permitted by Section 2.10 of the
Borrower Agreement.
(b)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of any Loan Party in respect of any Prepayment Event, the Borrowers
shall, immediately after such Net Proceeds are received by any Loan Party,
prepay the Obligations as set forth in Section 2.10(d) below in an aggregate
amount equal to (x) in the case of a prepayment event described in clause (c) of
the definition of the term “Prepayment Event”, 50% of such Net Proceeds and (y)
in the case of all other Prepayment Events, 100% of such Net Proceeds, provided
that, in the case of any event described in clause (a) or (b) of the definition
of the term “Prepayment Event”, if the Borrower Representative shall deliver to
the Lender a certificate of a Financial Officer to the effect that the Loan
Parties intend to apply the Net Proceeds from such event (or a portion thereof
specified in such certificate), within 180 days after receipt of such Net
Proceeds, to acquire (or replace or rebuild) real property, equipment or other
tangible assets (excluding inventory) to be used in the business of the Loan
Parties, and certifying that no Default or Event of Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds specified in such certificate.
(c)    Subject to the prepayment provisions set forth in any Rider with respect
to Loans (other than Revolving Loans) made pursuant to such Rider, all such
amounts pursuant to Section 2.10(c), shall be applied, to prepay the Revolving
Loans without a corresponding reduction in the Revolving Commitment.
(d)    The Borrower Representative shall notify the Lender by telephone
(confirmed by fax) or through Electronic System, if arrangements for doing so
have been approved by the Lender, of any prepayment hereunder not later than
10:00 a.m., Chicago time, (A) in the case of prepayment of a Eurodollar
Borrowing three Business Days before the date of prepayment, and (B) in the case
of prepayment of a CBFR Borrowing on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection


6



--------------------------------------------------------------------------------





with a conditional notice of termination of the Revolving Commitment as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.12 and (ii) break funding payments pursuant to
Section 2.15.

SECTION 2.11.    Fees. (%3) The Borrowers agree to pay to the Lender, the Annual
Administration Fee, annually in advance beginning on the Effective Date and on
each anniversary thereof during the term of the Revolving Commitment. The Annual
Administration Fee shall be deemed fully earned by the Lender on the Effective
Date, in the case of the first year, and on each anniversary thereof, in the
case of each year thereafter, and shall be due and payable in full on each such
date.
(a)    The Borrower also agrees to pay to the Lender, for payment to Ex-Im Bank,
on a timely basis, all fees and other charges assessed by Ex-Im Bank in
connection with the Revolving Commitment.
(b)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Lender. Fees paid shall not be refundable under any
circumstances.

SECTION 2.12.    Interest. (%3) The Loans comprising CBFR Borrowings shall bear
interest at the CBFR plus the Applicable Margin applicable from time to time to
the Class of Loan set forth in the definition of Applicable Margin.
(a)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin applicable from time to time to the Class of Loan set forth in
the definition of Applicable Margin.
(b)    [Reserved].
(c)    Notwithstanding the foregoing, during the occurrence and continuance of
an Event of Default, the Lender may, at its option, by notice to the Borrower
Representative, declare that (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder or if no rate is specified herein as applicable
hereunder at 2% plus the CBFR plus the Applicable Margin from time to time in
effect for Revolving Loans as set forth in the definition of Applicable Margin.
(d)    Accrued interest on each Loan (for CBFR Loans, accrued through the last
day of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitment applicable to
such Loan; provided that (i) interest accrued pursuant to paragraphs (c) and (d)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of a CBFR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the CB Floating Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable CB Floating Rate,
Adjusted LIBO Rate, REVLIBOR30 Rate, or LIBO Rate shall be determined by the
Lender in accordance with the definitions thereof, and such determination shall
be conclusive absent manifest error.


7



--------------------------------------------------------------------------------






SECTION 2.13.    Alternate Rate of Interest; Illegality.
(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(1)    the Lender determines (which determination shall be conclusive and
binding absent manifest error) that adequate and reasonable means do not exist
for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable for a
Loan (including, without limitation, by means of an Interpolated Rate or because
the LIBO Screen Rate is not available or published on a current basis) for such
Interest Period; or
(2)    the Lender determines the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan for such Interest Period will not adequately and fairly
reflect the cost to the Lender of making or maintaining its Loans included in
such Borrowing for such Interest Period;
then the Lender shall give notice thereof to the Borrower Representative through
Electronic System as provided in Section 8.01 as promptly as practicable
thereafter and, until the Lender notifies the Borrower Representative that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid or converted to a CBFR
Borrowing on the last day of the then current Interest Period applicable
thereto, and (B) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a CBFR Borrowing.


(b)    If the Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
the Lender or its applicable lending office to make, maintain, fund or continue
any Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of the Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
the Lender to the Borrower Representative, any obligations of the Lender to
make, maintain, fund or continue Eurodollar Loans or to convert CBFR Borrowings
to Eurodollar Borrowings will be suspended until the Lender notifies the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers will upon demand from the
Lender, either convert or prepay all Eurodollar Borrowings to CBFR Borrowings,
either on the last day of the Interest Period therefor, if the Lender may
lawfully continue to maintain such Eurodollar Borrowings to such day, or
immediately, if the Lender may not lawfully continue to maintain such Loans.
Upon any such conversion or prepayment, the Borrower will also pay accrued
interest on the amount so converted or prepaid.

SECTION 2.14.    Increased Costs. (%3) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, the Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate);
(ii)    impose on the Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans hereunder;
or
(iii)    subject the Lender to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clause (b) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to the
Lender of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by the Lender hereunder (whether of principal,
interest or otherwise), then the Borrowers


8



--------------------------------------------------------------------------------





will pay to the Lender such additional amount or amounts as will compensate the
Lender for such additional costs incurred or reduction suffered.


(b)    If the Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on the Lender’s capital or on the capital of the Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by, the
Commitments of the Lender to a level below that which the Lender or the Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrowers will pay to the Lender such additional amount or amounts as will
compensate the Lender or the Lender’s holding company for any such reduction
suffered.
(c)    A certificate of the Lender setting forth the amount or amounts necessary
to compensate the Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error. The
Borrowers shall pay the Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Failure or delay on the part of the Lender to demand compensation
pursuant to this Section shall not constitute a waiver of the Lender’s right to
demand such compensation; provided that the Borrowers shall not be required to
compensate the Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that the Lender
notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or reductions and of the Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10 or any Rider), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto or (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.08(c) and is revoked in accordance therewith), then, in any such event, the
Borrowers shall compensate the Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to the Lender shall be deemed to include an amount determined by the
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Eurodollar Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which the Lender would bid
were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of the Lender setting forth any amount or amounts that the Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error. The Borrowers
shall pay the Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

SECTION 2.16.    Taxes. (%3) Withholding of Taxes; Gross Up. Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.16) the Lender receives an amount equal to the
sum it would have received had no such deduction or withholding been made.


9



--------------------------------------------------------------------------------





(a)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Lender timely reimburse it for, Other Taxes.
(b)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.16, such
Loan Party shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.
(c)    Indemnification by the Loan Parties. To the extent not paid, reimbursed,
or compensated pursuant to Section 2.16(a) or (b), the Loan Parties shall
jointly and severally indemnify the Lender, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by the Lender or required to be withheld or deducted
from a payment to the Lender and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any Loan
Party by the Lender shall be conclusive absent manifest error.
(d)    Treatment of Certain Refunds. If the Lender determines, in its sole
discretion, exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.16 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of the
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of the Lender, shall repay to the Lender the amount paid over
pursuant to this Section 2.16(e) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that the Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.16(e), in no event will the Lender be
required to pay any amount to an indemnifying party pursuant to this Section
2.16(e) the payment of which would place the Lender in a less favorable net
after-Tax position than the Lender would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This Section 2.16(e) shall not
be construed to require the Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(e)    Survival. Each party’s obligations under this Section shall survive the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document (including the Payment in Full of the
Secured Obligations).
(f)    Defined Terms. For purposes of this Section 2.16, the term “applicable
law” includes FATCA.

SECTION 2.17.    Payments Generally; Allocation of Proceeds. (%3) The Borrowers
shall make each payment required to be made by them hereunder (whether of
principal, interest, or fees, or of amounts payable under Section 2.14, 2.15 or
2.16, or otherwise) prior to 2:00 p.m., Chicago time, on the date when due, in
immediately available funds, without setoff, recoupment or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Lender, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Lender at its offices at 10 South Dearborn Street, Floor L2, Chicago, Illinois.
Unless otherwise provided for herein, if any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.


10



--------------------------------------------------------------------------------





(a)    Any payments received by the Lender (including from proceeds of
Collateral) (i) not constituting either (A) a specific payment of principal,
interest, fees or other sums payable under the Loan Documents (which shall be
applied as specified by the Borrower Representative), or (B) a mandatory
prepayment (which shall be applied in accordance with Section 2.10 or any
applicable Rider). Notwithstanding the foregoing, amounts received from any Loan
Party shall not be applied to any Excluded Swap Obligation of such Loan Party.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower Representative, or unless an Event of Default is in
existence, the Lender shall not apply any payment which it receives to any
Eurodollar Loan of a Class, except (a) on the expiration date of the Interest
Period applicable thereto or (b) in the event, and only to the extent, that
there are no outstanding CBFR Loans of the same Class and, in any such event,
the Borrowers shall pay the break funding payment required in accordance with
Section 2.15. The Lender shall have the continuing and exclusive right to apply
and reverse and reapply any and all such proceeds and payments to any portion of
the Secured Obligations.
(b)    At the election of the Lender, all payments of principal, interest, fees,
premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees, costs and expenses pursuant to Section 8.03), and other
sums chargeable to or required to be paid by the Borrowers under the Loan
Documents, may be paid from the proceeds of Borrowings made hereunder whether
made following a request by the Borrower Representative pursuant to Section 2.03
or a deemed request as provided in this Section or may be deducted from any
deposit account of any Borrower maintained with the Lender. Each Borrower hereby
irrevocably authorizes (i) the Lender, even if the conditions precedent set
forth in Section 4.02 have not been satisfied, to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans and that all such Borrowings shall
be deemed to have been requested pursuant to Sections 2.03 or 2.04, as
applicable and (ii) the Lender to charge any deposit account of any Borrower
maintained with the Lender for each payment of principal, interest and fees as
it becomes due hereunder or any other amount due under the Loan Documents.
(c)    The Lender may from time to time provide the Borrowers with account
statements or invoices with respect to any of the Secured Obligations (the
“Statements”). The Lender is under no duty or obligation to provide Statements,
which, if provided, will be solely for the Borrowers’ convenience. Statements
may contain estimates of the amounts owed during the relevant billing period,
whether of principal, interest, fees or other Secured Obligations. If the
Borrowers pay the full amount indicated on a Statement on or before the due date
indicated on such Statement, the Borrowers shall not be in default of payment
with respect to the billing period indicated on such Statement; provided, that
acceptance by the Lender of any payment that is less than the total amount
actually due at that time (including but not limited to any past due amounts)
shall not constitute a waiver of the Lender’s right to receive payment in full
at another time.

SECTION 2.18.    Indemnity for Returned Payments. If after receipt of any
payment which is applied to the payment of all or any part of the Obligations
(including a payment effected through exercise of a right of setoff), the Lender
is for any reason compelled to surrender such payment or proceeds to any Person
because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason
(including pursuant to any settlement entered into by the Lender in its
discretion), then the Obligations or part thereof intended to be satisfied shall
be revived and continued and this Agreement shall continue in full force as if
such payment or proceeds had not been received by the Lender. The provisions of
this Section 2.18 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Lender in reliance upon such payment or
application of proceeds. The provisions of this Section 2.18 shall survive the
termination of this Agreement.

ARTICLE III    
Representations and Warranties
Each Loan Party represents and warrants to the Lender that:




11



--------------------------------------------------------------------------------






SECTION 3.01.    Organization; Powers. Each Loan Party and each Subsidiary is
duly organized, or formed, validly existing and in good standing under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and is qualified to do business in,
and is in good standing in, every jurisdiction where the nature of its business
or property in any such jurisdiction makes such qualification necessary.

SECTION 3.02.    Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational actions and, if
required, actions by equity holders. Each Loan Document to which each Loan Party
is a party has been duly executed and delivered by such Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any Subsidiary or the assets of any
Loan Party or any Subsidiary, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any Subsidiary, and (d) will not result
in the creation or imposition of, or the requirement to create, any Lien on any
asset of any Loan Party or any Subsidiary, except Liens created pursuant to the
Loan Documents.

SECTION 3.04.    Financial Condition; No Material Adverse Change. (%3) The
Company has heretofore furnished to the Lender its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the Reference Fiscal Year, reported on by the Borrowers’ Accountants, and (ii)
as of and for the Interim Fiscal Period certified by its Financial Officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year‑end audit adjustments (all of which, when taken as a
whole, would not be materially adverse) and the absence of footnotes in the case
of the statements referred to in clause (ii) above.
(a)    No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since the last day of
the Reference Fiscal Year.

SECTION 3.05.    Properties. (%3) As of the date of this Agreement, Section 3.05
of the Disclosure Certificate sets forth the address of each parcel of real
property that is owned or leased by any Loan Party. Each of such leases and
subleases is valid and enforceable in accordance with its terms and is in full
force and effect, and no default by any party to any such lease or sublease
exists. Each of the Loan Parties and each of its Subsidiaries has good and
indefeasible title to, or valid leasehold interests in, all of its real and
personal property material to its business, free of all Liens other than those
permitted by Section 6.02 of the Domestic Credit Agreement.
(a)    Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth in Section 3.05 of the
Disclosure Certificate, and the use thereof by each Loan Party and each
Subsidiary does not infringe in any material respect upon the rights of any
other Person, and each Loan Party’s and each Subsidiary’s rights thereto are not
subject to any licensing agreement or similar arrangement.

SECTION 3.06.    Litigation and Environmental Matters. (%3) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan


12



--------------------------------------------------------------------------------





Party, threatened in writing against or affecting any Loan Party or any
Subsidiary (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or (ii)
that involve any Loan Document or the Transactions.
(a)    Except for the Disclosed Matters (i) no Loan Party nor any Subsidiary has
received notice of any claim with respect to any material Environmental
Liability or knows of any basis for any material Environmental Liability and
(ii) except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, no Loan Party or any Subsidiary (A) has failed to comply with any
Environmental Law applicable to it or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (B) has
become subject to any applicable Environmental Liability, (C) has received
notice of any claim with respect to any Environmental Liability or (D) knows of
any basis for any Environmental Liability.
(b)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07.    Compliance with Laws and Agreements; No Default. Except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (i) all Requirement of Law applicable to it or
its property and (ii) all indentures, agreements and other instruments binding
upon it or its property. No Default has occurred and is continuing.

SECTION 3.08.    Investment Company Status. No Loan Party or any Subsidiary is
an investment company as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09.    Taxes. Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not be expected to result in a Material Adverse Effect. No Liens have been filed
and no claims are being asserted with respect to any such Taxes.

SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11.    Disclosure. (a) The Loan Parties have disclosed to the Lender
all agreements, instruments and corporate or other restrictions to which any
Loan Party or any Subsidiary is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party or
any Subsidiary to the Lender in connection with this Agreement or any other Loan
Document (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed by the
Loan Parties to be reasonable at the time delivered and, if such projected
financial information was delivered prior to the Effective Date, as of the
Effective Date, it being understood that such projected financial information is
subject to uncertainties and contingencies, many of which are beyond the control
of the Loan Parties and their Subsidiaries, and no assurances can be given that
such projected financial information will be realized and that actual results
may differ in a material manner from such projected financial information.


13



--------------------------------------------------------------------------------





(b)    As of the Effective Date, to the best knowledge of any Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all material respects.

SECTION 3.12.    Material Agreements. All Material Agreements to which any Loan
Party is a party or is bound as of the date of this Agreement are listed in
Section 3.12 of the Disclosure Certificate. No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any Material Agreement to which it is a party or
(ii) any agreement or instrument evidencing or governing Material Indebtedness.

SECTION 3.13.    Solvency. (%3) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
the Loan Parties, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise, (ii) the present fair saleable value of
the property of the Loan Parties, will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Loan Parties will be able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, and (iv) the Loan Parties will not have
unreasonably small capital with which to conduct the business in which they is
engaged as such businesses are now conducted and is proposed to be conducted
after the Effective Date.
(a)    No Loan Party intends to, nor will permit any Subsidiary to, and no Loan
Party believes that it or any Subsidiary will, incur debts beyond its ability to
pay such debts as they mature, taking into account the timing of and amounts of
cash to be received by it or any such Subsidiary and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Subsidiary.

SECTION 3.14.    Insurance. Section 3.14 of the Disclosure Certificate sets
forth a description of all insurance maintained by or on behalf of the Loan
Parties and their Subsidiaries as of the Effective Date. As of the Effective
Date, all premiums in respect of such insurance have been paid in accordance
with the terms arranged by the insurance company. The Borrowers maintain, and
have caused each Subsidiary to maintain, with financially sound and reputable
insurance companies, insurance on all their real and personal property in such
amounts, subject to such deductibles and self-insurance retentions and covering
such properties and risks as are adequate and customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.

SECTION 3.15.    Capitalization and Subsidiaries. (a) Section 3.15 of the
Disclosure Certificate sets forth (i) a correct and complete list of the name
and relationship to the Borrowers of each Subsidiary, (ii) a true and complete
listing of each class of each of the Borrowers' authorized Equity Interests, all
of which issued Equity Interests are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
in Section 3.15 of the Disclosure Certificate, and (iii) the type of entity of
each Borrower and each Subsidiary. All of the issued and outstanding Equity
Interests owned by any Loan Party have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non‑assessable. There are no outstanding commitments or
other obligations of any Loan Party to issue, and no options, warrants or other
rights of any Person to acquire, any shares of any class of capital stock or
other equity interests of any Loan Party.
(b) General Aluminum Forgings, LLC, an Ohio limited liability company, SIFCO
Custom Machining Company, a Minnesota corporation, and SIFCO Turbine Component
Services LLC, an Ohio limited liability company, do not, and will not, own any
assets at any time with a value in the aggregate in excess of $50,000, and each
will be dissolved within 30 days of the finalization of all open accounts and
claims that are currently pending in respect to each such Dormant Subsidiary.
(c) All assets of T & W are described Section 3.15 of the Disclosure
Certificate, and T & W does not, and will not, own any other assets at any time.


14



--------------------------------------------------------------------------------






SECTION 3.16.    Security Interest in Collateral. The provisions of the
Collateral Documents when executed and delivered create legal and valid Liens on
all of the Collateral in favor of the Lender, for the benefit of the Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party (except as enforceability may be limited by equitable principles or
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally), and having priority over all other
Liens on the Collateral except in the case of (a) Permitted Encumbrances, to the
extent any such Permitted Encumbrances would have priority over the Liens in
favor of the Lender pursuant to any applicable law or agreement, (b) Liens
perfected only by possession (including possession of any certificate of title)
or control to the extent the Lender has not obtained or does not maintain
possession or control of such Collateral, and (c) Liens on ABL Priority
Collateral pursuant to the Intracreditor Agreement, which are junior only to the
Liens of the Lender on the ABL Priority Collateral.

SECTION 3.17.    Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of any Loan Party, threatened in writing. The hours worked
by and payments made to employees of the Loan Parties and their Domestic
Subsidiaries have not been in violation, in any material manner, of the Fair
Labor Standards Act or any other applicable federal, state, local or foreign law
dealing with such matters. All material payments due from any Loan Party or any
Subsidiary, or for which any claim may be made against any Loan Party or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of such
Loan Party or such Subsidiary (to the extent required by GAAP) in all material
respects.

SECTION 3.18.    Margin Regulations. No Loan Party is engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Borrowing hereunder will be used to buy or carry any Margin Stock. Following the
application of the proceeds of each Borrowing not more than 25% of the value of
the assets (either of any Loan Party only or of the Loan Parties and their
Subsidiaries on a consolidated basis) will be Margin Stock.

SECTION 3.19.    Use of Proceeds. The proceeds of the Loans have been used and
will be used, whether directly or indirectly, as set forth in Section 5.02.

SECTION 3.20.    No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restriction except Burdensome Restrictions permitted under Section
6.10 of the Domestic Credit Agreement.

SECTION 3.21.    Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and Authorized Agents with Anti-Corruption Laws and
applicable Sanctions, and such Loan Party, its Subsidiaries and their respective
directors, officers and employees and, to the knowledge of such Loan Party, its
Authorized Agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in any Loan Party being designated
as a Sanctioned Person. None of (a) any Loan Party, any Subsidiary or any of
their respective directors, officers or, to the knowledge of any such Loan Party
or Subsidiary, employees, or (b) to the knowledge of any such Loan Party or
Subsidiary, any Authorized Agent of such Loan Party or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing, use of proceeds,
Transaction or other transaction contemplated by this Agreement or the other
Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.

SECTION 3.22.    Affiliate Transactions. Except as set forth on Section 3.22 of
the Disclosure Certificate, as of the date of this Agreement, there are no
existing or proposed agreements, arrangements, understandings, or transactions
between any Loan Party and any of the officers, members, managers, directors,
stockholders, parents, holders of other Equity Interests, employees, or
Affiliates (other than Subsidiaries) of any Loan Party or any members of their
respective immediate families, and none of the foregoing Persons are directly or


15



--------------------------------------------------------------------------------





indirectly indebted to or have any direct or indirect ownership, partnership, or
voting interest in any Affiliate of any Loan Party or any Person with which any
Loan Party has a business relationship or which competes with any Loan Party
(except that any such Persons may own Equity Interests in (but not exceeding
2.0% of the outstanding Equity Interests of) any publicly traded company that
may compete with a Loan Party).

SECTION 3.23.    Common Enterprise. The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lender to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and indirect benefit to such Loan Party, and is in its best interest.

SECTION 3.24.    Plan Assets; Prohibited Transactions. No Loan Party or any of
its Domestic Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and neither the execution, delivery or
performance of the transactions contemplated under this Agreement, including the
making of any Loan hereunder, will give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code.

SECTION 3.25.    Export-Related Representations. (a) Each representation of the
Borrowers contained in the Borrower Agreement is true and correct in all
material respects. Export-Related Accounts Receivable. (b) (i) All
Export-Related Accounts Receivable represented by Borrower to constitute
Eligible Export-Related Accounts Receivable satisfy all relevant eligibility
criteria, (ii) all Export-Related Accounts Receivable information contained in
Borrowing Base Certificates and related reports delivered to the Lender will be
true and correct, subject to immaterial variance, and (iii) the Lender shall
have the right at any time during normal business hours and at Borrower's
expense to confirm the accuracy of such Export-Related Accounts Receivable
information. (c) (i) All Export-Related Inventory represented by Borrower to
constitute Eligible Export-Related Inventory satisfies all relevant eligibility
criteria; (ii) all information regarding Export-Related Inventory contained in
Borrowing Base Certificates and related schedules delivered to Lender will be
true and correct, subject to immaterial variance; (iii) the Export-Related
Inventory Value or Export-Related Historical Inventory Value (as applicable)
will be determined in accordance with GAAP; (iv) except as agreed to the
contrary by Lender in writing, all Eligible Export-Related Inventory are now and
at all times hereafter will be in Borrower’s physical possession; (v) all
Eligible Export-Related Inventory are now and at all times hereafter will be of
good and merchantable quality, free from defects; (vi) no Eligible
Export-Related Inventory is now and none at any time hereafter will be stored
with a processor, bailee, warehouseman, or similar party that is not subject to
a Collateral Access Agreement without Lender’s prior written consent; and (vii)
Lender and Ex-Im Bank shall have the right at any time during normal business
hours and at Borrower's expense to check and test Export-Related Inventory as to
quality, value, and condition.

ARTICLE IV    
Conditions

SECTION 4.01.    Effective Date. The obligations of the Lender to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 8.02):
(a)    Credit Agreement and Loan Documents. The Lender (or its counsel) shall
have received (i) a counterpart of this Agreement signed on behalf of each party
hereto or written evidence satisfactory to the Lender (which may include
facsimile or other electronic transmission of a signed signature page of this
Agreement) that each such party has signed a counterpart of this Agreement, (ii)
a counterpart of each other Loan Document (each in form and substance reasonably
satisfactory to Lender) signed on behalf of each party thereto or written
evidence


16



--------------------------------------------------------------------------------





reasonably satisfactory to the Lender (which may include facsimile or other
electronic transmission of a signed signature page thereof) that each such party
has signed a counterpart of such Loan Document, (iii) such other certificates,
documents, instruments and agreements as the Lender shall reasonably request in
connection with the Transactions, including all those documents and requirements
listed in the Closing Conditions Schedule dated as of the date hereof among the
Borrowers and the Lender, in each case in form and substance reasonably
satisfactory to the Lender, and (iv) evidence reasonably satisfactory to the
Lender as to the satisfaction of each of the items and requirements set forth in
such Closing Conditions Schedule in a manner reasonably satisfactory to the
Lender.
(b)    Other Documents. The Lender shall have received such other documents as
the Lender or its counsel may have reasonably requested.
The Lender shall notify the Borrower Representative of the Effective Date, and
such notice shall be conclusive and binding. Notwithstanding the foregoing, the
obligations of the Lender to make Loans hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 8.02) at or prior to 2:00 p.m., Chicago time, on the 5th Business Day
following the date of this Agreement (and, in the event such conditions are not
so satisfied or waived, the Commitment shall terminate at such time).



SECTION 4.02.    Each Credit Event. The obligation of the Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date, and that any representation or
warranty which is subject to any materiality qualifier shall be required to be
true and correct in all respects).
(b)    At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
(c)    After giving effect to any Borrowing, Availability shall not be less than
zero.
(d)    Each Ex-Im Bank Document shall each be in full force and effect.
(e)    All conditions to such Borrowing contained in the Ex-Im Bank Documents
shall have been satisfied, and the Lender shall be permitted under the Ex-Im
Bank Guarantee to make Borrowings hereunder.
Each Borrowing shall be deemed to constitute a representation and warranty by
each Borrower on the date thereof as to the matters specified in paragraphs (a),
(b), (c), (d), and (e) of this Section.



ARTICLE V    
Affirmative Covenants
Until all of the Secured Obligations shall have been Paid in Full, each Loan
Party executing this Agreement covenants and agrees, jointly and severally with
all of the other Loan Parties, with the Lender that:        



SECTION 5.01.    Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Lender the information required under the
Reporting Schedule attached hereto within the applicable time periods set forth
therein.

SECTION 5.02.    Use of Proceeds. (%3) The proceeds of the Loans will be used
only for purposes permitted by the Borrower Agreement and the other Ex-Im Bank
Documents. No part of the proceeds of any Loan


17



--------------------------------------------------------------------------------





will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the regulations of the Federal Reserve Board, including
Regulations T, U and X.
(a)    No Borrower will request any Borrowing, and no Borrower shall use, and
each Borrower shall procure that its Subsidiaries and its and their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws to the extent such activity,
businesses or transactions would be prohibited by Sanctions, if conducted by a
corporation incorporated in the United States or the European Union, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
except to the extent permitted for a Person required to comply with Sanctions,
or (iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 5.03.    Accuracy of Information. The Loan Parties will ensure that any
written information, including financial statements or other documents,
furnished to the Lender in connection with this Agreement or any other Loan
Document contains no material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and the furnishing of
such information shall be deemed to be a representation and warranty by each
Borrower on the date thereof as to the matters specified in this Section 5.03;
provided that, with respect to projected financial information, the Loan Parties
will only ensure that such information was prepared in good faith based upon
assumptions believed by the Loan Parties to be reasonable at the time, it being
understood that such projected financial information is subject to uncertainties
and contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries, and no assurances can be given that such projected financial
information will be realized and that actual results may differ in a material
manner from such projected financial information.

SECTION 5.04.    Additional Collateral; Further Assurances. (%3) Subject to
applicable Requirements of Law, each Loan Party will cause each Domestic
Subsidiary formed or acquired after the date of this Agreement to become a Loan
Party by executing a joinder agreement in form satisfactory to the Lender. Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Loan Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Lender, for the benefit of the Secured Parties, in any
property of such Loan Party which constitutes Collateral, including any parcel
of real property located in the U.S. owned by any Loan Party and all other
existing and future assets of each Loan Party.
(a)    Each Loan Party will cause 100% of the issued and outstanding Equity
Interests of each of its Subsidiaries (limited, in the case of the Equity
Interests of Foreign Subsidiaries, to (i) 66.66% of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)), provided that a greater percentage may be required by the Lender
to the extent a pledge of a greater percentage could not reasonably be expected
to result in a material adverse tax consequence or if the Lender’s ability to be
repaid in full would be impaired without such greater percentage, and (ii) 100%
of the issued and outstanding Equity Interests not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary
directly owned by such Loan Party) to be subject at all times to a second
priority, perfected Lien in favor of the Lender, for the benefit of the Secured
Parties, subject only to first priority Liens in favor of the Lender on ABL
Priority Collateral pursuant to the Intracreditor Agreement, and pursuant to the
terms and conditions of the other Loan Documents or other security documents as
the Lender shall reasonably request.
(b)    Without limiting the foregoing, each Loan Party will, and will cause each
Domestic Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Lender such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by any Requirement of Law or
which the Lender may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the


18



--------------------------------------------------------------------------------





Collateral Documents, all in form and substance reasonably satisfactory to the
Lender and all at the expense of the Loan Parties.
(c)    If any material assets (including any real property or improvements
thereto or any interest therein) are acquired by any Loan Party after the
Effective Date (other than assets constituting Collateral under the Security
Agreement that become subject to the Lien under the Security Agreement upon
acquisition thereof), the Borrower Representative will (i) notify the Lender,
and, if requested by the Lender, cause such assets to be subjected to a Lien
securing the Secured Obligations and (ii) take, and cause each applicable Loan
Party to take, such actions as shall be necessary or reasonably requested by the
Lender to grant and perfect such Liens, including actions described in paragraph
(c) of this Section, all at the expense of the Loan Parties.

SECTION 5.05.    Domestic Credit Agreement Covenants. In addition to the
foregoing, the Borrower agrees that it shall observe and perform, as
incorporated herein, the covenants and agreements set forth in Article V of the
Domestic Credit Agreement (the “ Domestic Affirmative Covenants”). All such
provisions of the Domestic Affirmative Covenants, including definitions of
defined terms used therein, are hereby incorporated by reference and made a part
of this Agreement to the same extent as if set forth fully herein. Any
supplement, amendment, modification, waiver or consent made or granted by the
Lender in connection with such provisions of the Domestic Credit Agreement
incorporated herein at any time after the date hereof shall be deemed a
supplement, amendment, modification, waiver or consent, as the case may be, with
respect to such provisions as incorporated herein. Notwithstanding anything in
this Agreement to the contrary, no termination, cancellation or expiry of the
Domestic Credit Agreement shall have any effect whatsoever upon the provisions
thereof as such provisions are incorporated herein, and such provisions of the
Domestic Credit Agreement incorporated herein shall be deemed to survive any
such termination, cancellation or expiry of the Domestic Credit Agreement and
shall thereafter continue to be binding upon the Borrower under this Agreement.
If there is any conflict between or among any provisions of the Domestic
Affirmative Covenants, the provisions of this Agreement, or the provisions of
the Borrower Agreement, the most stringent provision with respect to Borrower
shall prevail and be controlling.

SECTION 5.06.    Ex-Im Covenants. In addition to the foregoing, the Borrower
agrees that it shall observe and perform, as incorporated herein, the covenants
and agreements set forth in the Ex-Im Bank Documents. All such provisions of the
Ex-Im Bank Documents, including definitions of defined terms used therein, are
hereby incorporated by reference and made a part of this agreement to the same
extent as if set forth fully herein. Any supplement, amendment, modification,
waiver or consent made or granted by the Lender in connection with such
provisions of the Ex-Im Bank Documents incorporated herein at any time after the
date hereof shall be deemed a supplement, amendment, modification, waiver or
consent, as the case may be, with respect to such provisions as incorporated
herein. If there is any conflict between or among any provisions of the Ex-Im
Bank Documents and the provisions of this Agreement, the most stringent
provision with respect to Borrower shall prevail and be controlling.

ARTICLE VI    
Negative Covenants
Until all Secured Obligations shall have been Paid in Full, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lender that:



SECTION 6.01.    Domestic Credit Agreement Covenants. The Borrower agrees that
it shall observe and perform, as incorporated herein, the covenants and
agreements set forth in Article VI of the Domestic Credit Agreement (the
“Domestic Negative Covenants”). All such provisions of the Domestic Negative
Covenants, including definitions of defined terms used therein, are hereby
incorporated by reference and made a part of this Agreement to the same extent
as if set forth fully herein. Any supplement, amendment, modification, waiver or
consent made or granted by the Lender in connection with such provisions of the
Domestic Credit Agreement incorporated herein at any time after the date hereof
shall be deemed a supplement, amendment, modification, waiver or consent, as the
case may be, with respect to such provisions as incorporated herein.
Notwithstanding anything in this Agreement to the contrary, no termination,
cancellation or expiry of the Domestic Credit Agreement shall have any effect
whatsoever upon the provisions thereof as such provisions are incorporated
herein, and such provisions of the


19



--------------------------------------------------------------------------------





Domestic Credit Agreement incorporated herein shall be deemed to survive any
such termination, cancellation or expiry of the Domestic Credit Agreement and
shall thereafter continue to be binding upon the Borrower under this Agreement.
If there is any conflict between or among any provisions of the Domestic
Affirmative Covenants, the provisions of this Agreement, or the provisions of
the Borrower Agreement, the most stringent provision with respect to Borrower
shall prevail and be controlling.

ARTICLE VII    
Events of Default
If any of the following events (“Events of Default”) shall occur:


(a)    the Borrowers shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;the Borrowers shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in clause (a) of this Article) payable under this Agreement or any
other Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five days;
(b)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document, shall prove to have been materially incorrect when made or deemed
made;
(c)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article);
(d)    the occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;
(e)    except as permitted by the terms of this Agreement or any Collateral
Document, (i) any Collateral Document shall for any reason fail to create a
valid security interest in any Collateral purported to be covered thereby, or
(ii) any Lien securing any Secured Obligation shall cease to be a perfected,
first priority Lien;
(f)    any Collateral Document shall fail to remain in full force or effect or
any action shall be taken by a Person other than the Lender to discontinue or to
assert the invalidity or unenforceability of any Collateral Document;
(g)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable against any Loan Party in accordance with its
terms, or any Loan Party shall challenge the enforceability of any Loan Document
or shall assert in writing, or engage in any action or inaction that evidences
its assertion, that any provision of any of the Loan Documents has ceased to be
or otherwise is not valid, binding and enforceable in accordance with its terms;
(h)    a breach or default shall occur under the Domestic Credit Agreement;
(i)    (i) the Ex-Im Bank Guarantee is terminated (other than as a result of the
scheduled maturity of the Ex-Im Bank Guarantee) or any material provision of the
Ex-Im Bank Guarantee for any reason ceases to be valid, binding and enforceable
in accordance with its terms (or Ex-Im Bank shall challenge the enforceability
of the Ex-Im Bank Guarantee or shall assert in writing, or engage in any action
or inaction based on any such assertion, that any provision of the Ex-Im Bank
Guarantee has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms), and (ii) any Revolving Loans remain outstanding as
provided on the first Business Day following the occurrence of any event
referred to in the foregoing clause (i);


20



--------------------------------------------------------------------------------





(j)    a breach or default shall occur under any Ex-Im Bank Document;
then, and in every such event (other than an event described in clause (h) or
(i) of Article VII of the Domestic Credit Agreement), and at any time thereafter
during the continuance of such event, the Lender may, by written notice to the
Borrower Representative, take any or all of the following actions, at the same
or different times: (i) terminate the Commitment, whereupon the Commitment shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, but ratably as among the Classes of Loans and the
Loans of each Class at the time outstanding, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
Obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers, and (iii)
[reserved]; and in the case of any event described in clause (h) or (i) of
Article VII of the Domestic Credit Agreement, the Commitment shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and during the continuance
of an Event of Default, the Lender may increase the rate of interest applicable
to the Loans and other Obligations as set forth in this Agreement and exercise
any rights and remedies provided to the Lender under the Loan Documents or at
law or equity, including all remedies provided under the UCC.



Miscellaneous

SECTION 7.02.    Notices. (%3) Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject in each case to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, to the addresses set forth on the Terms Schedule attached
hereto. All such notices and other communications (i) sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received, (ii) sent by facsimile shall be deemed to have
been given when sent, provided that if not given during normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient or (iii)
delivered through Electronic Systems to the extent provided in paragraph (b)
below shall be effective as provided in such paragraph.
(a)    Notices and other communications to the Lender hereunder may be delivered
or furnished by Electronic Systems pursuant to procedures approved by the
Lender; provided that the foregoing shall not apply to notices pursuant to
Article II or to compliance and no Default certificates delivered pursuant to
item (c) of the Reporting Schedule attached hereto unless otherwise agreed by
the Lender. Each of the Lender and the Borrower Representative (on behalf of the
Loan Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Lender otherwise
proscribes, all such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient.Any party hereto may change its address, facsimile number or
e-mail address for notices and other communications hereunder by notice to the
other parties hereto.


21



--------------------------------------------------------------------------------





(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Lender, or (ii) in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the Lender and
the Loan Party or Loan Parties that are parties thereto.

SECTION 7.03.    Expenses; Indemnity; Damage Waiver. (%3) The Loan Parties,
jointly and severally, shall pay all (i) documented and reasonable out‑of‑pocket
expenses incurred by the Lender and its Affiliates, including the reasonable
fees, charges and disbursements of counsel for the Lender, in connection with
the credit facilities provided for herein, the preparation and administration of
the Loan Documents and any amendments, modifications or waivers of the
provisions of the Loan Documents (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) [reserved], and (iii) documented
and reasonable out-of-pocket expenses incurred by the Lender, including the
fees, charges and disbursements of any counsel for the Lender, in connection
with the enforcement, collection or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made hereunder, including all such documented and reasonable
out-of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans. Expenses being reimbursed by the Loan
Parties under this Section include, without limiting the generality of the
foregoing, fees, costs and expenses incurred in connection with: (A) appraisals
and insurance reviews; (B) field examinations and the preparation of Reports
based on the fees charged by a third party retained by the Lender or the
internally allocated fees for each Person employed by the Lender with respect to
each field examination; (C) background checks regarding senior management and/or
key investors, as deemed necessary or appropriate in the sole discretion of the
Lender; (D) Taxes, fees and other charges for (1) lien and title searches and
title insurance and (2) filing financing statements and continuations, recording
any Mortgages, and other actions to perfect, protect, and continue the Lender’s
Liens; (E) sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and (F)
forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes (without duplication of
any fees or expenses set forth in any applicable documentation relating
thereto), and costs and expenses of preserving and protecting the Collateral;
provided that the Loan Parties shall not be obligated to reimburse the Lender
for more than the number of appraisals (whether for inventory or intellectual
property) and field examinations set forth in the Terms Schedule attached hereto
during any calendar year unless an Event of Default has occurred and is
continuing. All of the foregoing fees, costs and expenses may be charged to the
Borrowers as Revolving Loans or to another deposit account, all as described in
Section 2.17(c).
(a)    To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan, or the use of the
proceeds thereof; provided that, nothing in this paragraph (c) shall relieve any
Loan Party of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.
(b)    All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 7.04.    Successors and Assigns. (%3) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Lender (and any attempted assignment or
transfer by any Borrower without such consent shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of the Lender) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


22



--------------------------------------------------------------------------------





(a)    The Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that, except in the case of an assignment to an Affiliate of the
Lender or an Approved Fund, the Borrower Representative must give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld; provided that the Borrower Representative shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Lender within five Business Days after having received notice
thereof); and provided further that no consent of the Borrower Representative
shall be required if an Event of Default has occurred and is continuing. Subject
to notification of an assignment, the assignee shall be a party hereto and, to
the extent of the interest assigned, have the rights and obligations of the
Lender under this Agreement, and the Lender shall, to the extent of the interest
assigned, be released from its obligations under this Agreement (and, in the
case of an assignment covering all of the Lender’s rights and obligations under
this Agreement, the Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 8.03). Each
Borrower and each other Loan Party hereto hereby agrees to execute any amendment
and/or any other document that may be necessary to effectuate such an
assignment, including an amendment to this Agreement to provide for multiple
lenders and an administrative agent to act on behalf of such lenders. Any
assignment or transfer by the Lender of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by the Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
For the purposes of this Section 8.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) the Lender, (b) an Affiliate of the Lender or (c) an entity or an
Affiliate of an entity that administers or manages the Lender.


“Ineligible Institution” means a (a) natural person, (b) holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof; provided that, with respect to
clause (b), such holding company, investment vehicle or trust shall not
constitute an Ineligible Institution if it (x) has not been established for the
primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business, or (c) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party.


(b)    The Lender may, without the consent of, or notice to, the Borrowers, sell
participations to one or more banks or other entities other than an Ineligible
Institution (a “Participant”) in all or a portion of the Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) the Lender’s obligations under
this Agreement shall remain unchanged, (ii) the Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers shall continue to deal solely and directly with the
Lender in connection with the Lender’s rights and obligations under this
Agreement. Subject to paragraph (d) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.14, 2.15 and
2.16 (subject to the requirements and limitations therein) to the same extent as
if it were the Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant shall not be
entitled to receive any greater payment under Section 2.14 or 2.16, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 8.08 as though it were a Lender. If the Lender shall sell a
participation, it shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal


23



--------------------------------------------------------------------------------





amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement or any other Loan Document (the
“Participant Register”); provided that the Lender shall have no obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitment, Loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, or other obligation is in registered form under Section
5f.103-1(c) of the U.S. Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and the Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.


(c)    The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of the
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for the Lender
as a party hereto.

SECTION 7.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Lender may have had notice or knowledge of any Event of Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitment has
not expired or terminated. The provisions of Sections 2.14, 2.15, 2.16 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitment or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 7.06.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, the Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by the Lender
or such Affiliate to or for the credit or the account of any Borrower or Loan
Guarantor against any and all of the Secured Obligations held by the Lender or
such Affiliate, irrespective of whether or not the Lender shall have made any
demand under the Loan Documents and although such obligations may be contingent
or unmatured or are owed to a branch office or Affiliate of the Lender different
from the branch office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of the Lender and its Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
the Lender and its Affiliates may have.

SECTION 7.07.    Governing Law; Jurisdiction; Consent to Service of Process.
(%3) The Loan Documents (other than those containing a contrary express choice
of law provision) shall be governed by and construed in accordance with the
internal laws and not the law of conflicts of the Governing State, but giving
effect to federal laws applicable to national banks.
(a)    Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any U.S. federal or
Governing State court sitting in the Primary City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to any Loan
Documents, the transactions relating hereto or thereto, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Lender or any of its Related Parties may only) be heard and
determined in the Governing State or, to the extent permitted by applicable law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be


24



--------------------------------------------------------------------------------





enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law. Nothing in this Agreement or any other Loan Document
shall affect any right that the Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.
(b)    Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 8.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 7.08.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 7.09.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 7.10.    Confidentiality. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by any
Requirement of Law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Loan Parties and their obligations, (g) with the consent of the
Borrower Representative, (h) to holders of Equity Interests in a Borrower, (i)
to any Person providing a Guarantee of all or any portion of the Secured
Obligations or (j) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Lender on a non-confidential basis from a source other than the Borrowers.
For the purposes of this Section, “Information” means all information received
from any Borrower relating to the Borrowers or their business, other than any
such information that is available to the Lender on a non-confidential basis
prior to disclosure by the Borrowers; provided that, in the case of information
received from the Borrowers after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


25



--------------------------------------------------------------------------------






SECTION 7.11.    Nonreliance; Violation of Law. The Lender hereby represents
that it is not relying on or looking to any margin stock for the repayment of
the Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, the Lender shall not be obligated to extend credit to
the Borrowers in violation of any Requirement of Law.

SECTION 7.12.    USA PATRIOT Act. The Lender is subject to the requirements of
the USA PATRIOT Act and hereby notifies each Loan Party that, pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow the Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

SECTION 7.13.    Disclosure. Each Loan Party hereby acknowledges and agrees that
the Lender and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with any of the Loan Parties and
their respective Affiliates.

SECTION 7.14.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender in accordance with applicable law, the rate
of interest payable in respect of such Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan but were not payable as a result of the operation of this Section
shall be cumulated and the interest and Charges payable to the Lender in respect
of other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
NYFRB Rate to the date of repayment, shall have been received by the Lender.

SECTION 7.15.    Marketing Consent. The Borrowers hereby authorize the Lender,
at its sole expense, but without any prior approval by the Borrowers, to publish
such tombstones and give such other publicity to this Agreement as it may from
time to time determine in its sole discretion. The foregoing authorization shall
remain in effect unless and until the Borrowers notify the Lender in writing
that such authorization is revoked.

SECTION 7.16.    Joint and Several. Each Borrower hereby unconditionally and
irrevocably agrees it is jointly and severally liable to the Lender for the
Secured Obligations. In furtherance thereof, each Borrower agrees that wherever
in this Agreement it is provided that a Borrower is liable for a payment, such
obligation is the joint and several obligation of each Borrower. Each Borrower
acknowledges and agrees that its joint and several liability under this
Agreement and the Loan Documents is absolute and unconditional and shall not in
any manner be affected or impaired by any acts or omissions whatsoever by the
Lender or any other Person. Each Borrower’s liability for the Secured
Obligations shall not in any manner be impaired or affected by who receives or
uses the proceeds of the credit extended hereunder or for what purposes such
proceeds are used, and each Borrower waives notice of borrowing requests issued
by, and loans or other extensions of credit made to, other Borrowers. Each
Borrower hereby agrees not to exercise or enforce any right of exoneration,
contribution, reimbursement, recourse or subrogation available to such Borrower
against any party liable for payment under this Agreement and the Loan Documents
unless and until the Lender has been paid in full and all of the Secured
Obligations are satisfied and discharged following termination or expiration of
all commitments of the Lender to extend credit to the Borrowers. Each Borrower’s
joint and several liability hereunder with respect to the Secured Obligations
shall, to the fullest extent permitted by applicable law, be the unconditional
liability of such Borrower irrespective of (i) the validity, enforceability,
avoidance or subordination of any of the Secured Obligations or of any other
document evidencing all or any part of the Secured Obligations, (ii) the absence
of any attempt to collect any of the Secured Obligations from any other Loan
Party or any Collateral or other security therefor, or the absence of any other
action to enforce the same, (iii) the amendment, modification, waiver, consent,
extension, forbearance or granting of any indulgence by the Lender with respect
to any provision of any instrument executed by any other Loan Party evidencing
or securing the payment of any of the Secured Obligations, or any other
agreement now or hereafter executed by any other Loan Party and delivered to the
Lender, (iv) the failure by the Lender to take any steps to perfect or maintain
the


26



--------------------------------------------------------------------------------





perfected status of its Lien upon, or to preserve its rights to, any of the
Collateral or other security for the payment or performance of any of the
Secured Obligations or the Lender’s release of any Collateral or of its Liens
upon any Collateral, (v) the release or compromise, in whole or in part, of the
liability of any other Loan Party for the payment of any of the Secured
Obligations, (vi) any increase in the amount of the Secured Obligations beyond
any limits imposed herein or in the amount of any interest, fees or other
charges payable in connection therewith, in each case, if consented to by any
other Borrower, or any decrease in the same, or (vii) any other circumstance
that might constitute a legal or equitable discharge or defense of any Loan
Party. After the occurrence and during the continuance of any Event of Default,
the Lender may proceed directly and at once, without notice to any Borrower,
against any or all of Loan Parties to collect and recover all or any part of the
Secured Obligations, without first proceeding against any other Loan Party or
against any Collateral or other security for the payment or performance of any
of the Secured Obligations, and each Borrower waives any provision that might
otherwise require the Lender under applicable law to pursue or exhaust its
remedies against any Collateral or other Loan Party before pursuing such
Borrower or its property. Each Borrower consents and agrees that the Lender
shall be under no obligation to marshal any assets in favor of any Loan Party or
against or in payment of any or all of the Secured Obligations.

SECTION 7.17.    No Fiduciary Duty, etc. Each Borrower acknowledges and agrees,
and acknowledges its subsidiaries’ understanding, that Lender will not have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and Lender is acting solely in the capacity of an arm’s length
contractual counterparty to each Borrower with respect to the Loan Documents and
the transaction contemplated therein and not as a financial advisor or a
fiduciary to, or an agent of, any Borrower or any other person. Each Borrower
agrees that it will not assert any claim against the Lender based on an alleged
breach of fiduciary duty by the Lender in connection with this Agreement and the
transactions contemplated hereby. Additionally, each Borrower acknowledges and
agrees that the Lender is not advising any Borrower as to any legal, tax,
investment, accounting, regulatory or any other matters in any jurisdiction.
Each Borrower shall consult with its own advisors concerning such matters and
shall be responsible for making its own independent investigation and appraisal
of the transactions contemplated hereby, and the Lender shall have no
responsibility or liability to any Borrower with respect thereto. Each Borrower
further acknowledges and agrees, and acknowledges its subsidiaries’
understanding, that the Lender, together with its affiliates, is a full service
securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, the Lender may provide investment banking
and other financial services to, and/or acquire, hold or sell, for its own
accounts and the accounts of customers, equity, debt and other securities and
financial instruments (including bank loans and other obligations) of, any
Borrower and other companies with which any Borrower may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by the Lender or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion. In addition, each
Borrower acknowledges and agrees, and acknowledges its subsidiaries’
understanding, that the Lender and its affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. The Lender
will not use confidential information obtained from any Borrower by virtue of
the transactions contemplated by the Loan Documents or its other relationships
with such Borrower in connection with the performance by the Lender of services
for other companies, and the Lender will not furnish any such information to
other companies. Each Borrower also acknowledges that the Lender has no
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to any Borrower, confidential information obtained from
other companies.

ARTICLE VIII    
Loan Guaranty

SECTION 8.01.    Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Lender in endeavoring to collect all


27



--------------------------------------------------------------------------------





or any part of the Secured Obligations from, or in prosecuting any action
against, any Borrower, any Loan Guarantor or any other guarantor of all or any
part of the Secured Obligations (such costs and expenses, together with the
Secured Obligations, collectively the “Guaranteed Obligations”); provided,
however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Loan Guarantor of (or grant of security interest by any Loan
Guarantor to support, as applicable) any Excluded Swap Obligations of such Loan
Guarantor for purposes of determining any obligations of any Loan Guarantor.
Each Loan Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of the
Lender that extended any portion of the Guaranteed Obligations.

SECTION 8.02.    Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Lender to sue any Borrower, any Loan Guarantor, any other guarantor of, or
any other Person obligated for all or any part of the Guaranteed Obligations
(each, an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

SECTION 8.03.    No Discharge or Diminishment of Loan Guaranty. (%3) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than Payment in Full of the
Guaranteed Obligations), including: (i) any claim of waiver, release, extension,
renewal, settlement, surrender, alteration, or compromise of any of the
Guaranteed Obligations, by operation of law or otherwise; (ii) any change in the
corporate existence, structure or ownership of any Borrower or any other
Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party, or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, the Lender, or any other Person, whether in connection herewith or in any
unrelated transactions.
(a)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
(b)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the Lender
to assert any claim or demand or to enforce any remedy with respect to all or
any part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other Obligated Party liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Lender with respect to any collateral securing any part of the Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Loan Guarantor or that would otherwise operate as a
discharge of any Loan Guarantor as a matter of law or equity (other than the
Payment in Full of the Guaranteed Obligations).

SECTION 8.04.    Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower, any Loan Guarantor, or any other
Obligated Party other than the Payment in Full of the Guaranteed Obligations.
Without limiting the generality of the foregoing, each Loan Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
Obligated Party, or any other Person. Each Loan Guarantor confirms that it is
not a surety under any state law and


28



--------------------------------------------------------------------------------





shall not raise any such law as a defense to its obligations hereunder. The
Lender may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been Paid in Full. To the fullest extent
permitted by applicable law, each Loan Guarantor waives any defense arising out
of any such election even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security.

SECTION 8.05.    Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Lender.

SECTION 8.06.    Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Obligated Party or otherwise (including pursuant to any settlement entered into
by a Secured Party in its discretion), each Loan Guarantor’s obligations under
this Loan Guaranty with respect to that payment shall be reinstated at such time
as though the payment had not been made and whether or not the Lender is in
possession of this Loan Guaranty. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Obligated Party, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender.

SECTION 8.07.    Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of each Obligated Party’s financial condition
and assets, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
the Lender shall not have any duty to advise any Loan Guarantor of information
known to it regarding those circumstances or risks.

SECTION 8.08.    Termination. The Lender may continue to make loans or extend
credit to the Borrowers based on this Loan Guaranty until five days after it
receives written notice of termination from any Loan Guarantor. Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lender for any Guaranteed Obligations created, assumed or committed to prior
to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of such Guaranteed Obligations. Nothing in this Section 9.08
shall be deemed to constitute a waiver of, or eliminate, limit, reduce or
otherwise impair any rights or remedies the Lender may have in respect of, any
Default or Event of Default that shall exist under clause (o) of Article VII
hereof as a result of any such notice of termination.

SECTION 8.09.    Taxes. Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Lender receives the amount it would have received had
no such withholding been made.

SECTION 8.10.    Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its


29



--------------------------------------------------------------------------------





obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act, Uniform Voidable Transactions Act or similar
statute or common law. In determining the limitations, if any, on the amount of
any Loan Guarantor’s obligations hereunder pursuant to the preceding sentence,
it is the intention of the parties hereto that any rights of subrogation,
indemnification or contribution which such Loan Guarantor may have under this
Loan Guaranty, any other agreement or applicable law shall be taken into
account.

SECTION 8.11.    Contribution.
(a)    To the extent that any Loan Guarantor shall make a payment under this
Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Payment in Full of the Guaranteed
Obligations and the termination of this Agreement, such Loan Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.
(c)    This Section 9.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 9.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification are owing.
(e)    The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 9.11 shall be exercisable upon the Payment in Full
of the Guaranteed Obligations and the termination of this Agreement.

SECTION 8.12.    Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article IX is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Lender under this Agreement and
the other Loan Documents to which such Loan Party is a party or in respect of
any obligations or liabilities of the other Loan Parties, without any limitation
as to amount, unless the instrument or agreement evidencing or creating such
other liability specifically provides to the contrary.

SECTION 8.13.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 9.13 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 9.13 or


30



--------------------------------------------------------------------------------





otherwise under this Loan Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Except as otherwise provided herein, the obligations of each Qualified ECP
Guarantor under this Section 9.13 shall remain in full force and effect until
the termination of all Swap Obligations. Each Qualified ECP Guarantor intends
that this Section 9.13 constitute, and this Section 9.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

ARTICLE IX    

The Borrower Representative
SECTION 10.01. Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower, provided that, in the case of a Revolving Loan, such
amount shall not exceed such Borrower’s Availability. The Lender and its
respective officers, directors, agents or employees, shall not be liable to the
Borrower Representative or any Borrower for any action taken or omitted to be
taken by the Borrower Representative or the Borrowers pursuant to this Section
10.01.


SECTION 10.02. Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lender to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.


SECTION 10.03. Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.


SECTION 10.04. Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder referring to this
Agreement describing such Default and stating that such notice is a “notice of
default.” In the event that the Borrower Representative receives such a notice,
the Borrower Representative shall give prompt notice thereof to the Lender. Any
notice provided to the Borrower Representative hereunder shall constitute notice
to each Borrower on the date received by the Borrower Representative.


SECTION 10.05. Successor Borrower Representative. Upon the prior written consent
of the Lender, the Borrower Representative may resign at any time, such
resignation to be effective upon the appointment of a successor Borrower
Representative.


SECTION 10.06. Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Lender the Loan Documents and all
related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents, including
without limitation, the Borrowing Base Certificate and the Compliance
Certificates. Each Borrower agrees that any action taken by the Borrower
Representative or the Borrowers in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the Borrower Representative of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Borrowers.


SECTION 10.07. Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other


31



--------------------------------------------------------------------------------





certificate or report required hereunder or requested by the Borrower
Representative on which the Borrower Representative shall rely to prepare the
Borrowing Base Certificate and Compliance Certificates required pursuant to the
provisions of this Agreement.


    

ARTICLE X    
Warrant of Attorney
Each Borrower authorizes any attorney at law to appear in any court of record in
the State of Ohio or in any other state or territory of the United States of
America after the loans become due, whether by acceleration or otherwise, to
waive the issuing and service of process, and to confess judgment against such
Borrower in favor of the Lender for the amount then appearing due on the Loans,
together with interest, expenses, the costs of suit and reasonable counsel fees,
and thereupon to release and waive all errors and all rights of appeal and stays
of execution. Such authority shall not be exhausted by one exercise, but
judgment may be confessed from time to time as any sums and/or costs, expenses
or reasonable counsel fees shall be due, by filing an original or a photostatic
copy of this Agreement. Each Borrower waives any conflict of interest that an
attorney hired by the Lender may have in acting on such Borrower’s behalf in
confessing judgment against such Borrower while such attorney is retained by the
Lender. Each Borrower expressly consents to such attorney acting for such
Borrower in confessing judgment and to such attorney’s fee being paid by the
Lender or deducted from the proceeds of collection of the notes or collateral
security therefor.




(Signature Page Follows)





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.


BORROWERS:


SIFCO INDUSTRIES, INC.




By: /s/ Tom Kubera_______________________________
Name: Tom Kubera
Title: Chief Financial Officer




T & W FORGE, LLC


By: /s/ Tom Kubera_______________________________
Name: Tom Kubera
Title: Treasurer


                        
QUALITY ALUMINUM FORGE, LLC




By: /s/ Tom Kubera_______________________________
Name: Tom Kubera
Title: Treasurer




32



--------------------------------------------------------------------------------









 
LENDER:


JPMORGAN CHASE BANK, N.A.




By: /s/ Matthew McLuckey________________________
Name: Matthew McLuckey
Title: Authorized Officer




Signature Page to Credit Agreement

--------------------------------------------------------------------------------








Definitions Schedule


The following terms shall have the meanings given to them in the Terms Schedule
attached hereto: “Annual Administration Fee”, “Applicable Margin”, , “Borrowers’
Accountants”, “Closing Fee”, “Governing State”, “Maturity Date”, “Primary City”,
and “Reference Fiscal Year”.


The following terms shall have the meaning given to them in the Security
Agreement: “Collateral Access Agreement”, “Collateral Deposit Account”,
“Collection Account”, “Control Agreement”, and “Receivables”.


The following terms shall have the meaning given to them in the UCC: “Account”,
“Document”, “Equipment”, and “Inventory”.


“ABL Priority Collateral” has the meaning given thereto in the Intracreditor
Agreement.


“Accounts Receivable Aging Reports” has the meaning given thereto in the
Borrower Agreement.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any CBFR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.


“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% plus (ii) the Adjusted LIBO Rate for a one-month
interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate at
approximately 11:00 a.m. London time on such day; provided further, that, if the
LIBO Screen Rate at such time shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any of the Borrowers or any of their Subsidiaries
from time to time concerning or relating to bribery or corruption.


“Authorized Agent” means, with respect to any Loan Party or any Subsidiary
thereof, an agent of such Person that is also controlled by such Person or for
whose actions such Person is liable.
    
“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Revolving Commitment, and (ii) the Borrowing Base minus (b) the Revolving
Exposure.


“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitment.


“Available Revolving Commitment” means, at any time, the Revolving Commitment
minus the Revolving Exposure.


“Banking Services” means each and any of the following bank services provided to
any Loan Party by the Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards, (c) merchant processing services,
and (d) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts,
cash pooling services, and interstate depository network services), and (e)
Lease Financing.


“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals,





--------------------------------------------------------------------------------





extensions and modifications thereof and substitutions therefor) in connection
with Banking Services, provided, however, Banking Services Obligations in
respect of Lease Financing shall be limited to Lease Deficiency Obligations.


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
    
“Beneficial Ownership Certification” means a certification regarding the
beneficial ownership as required
by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Borrower” or “Borrowers” means, individually or collectively, the Company, T &
W, and Quality Forge.


“Borrower Agreement” means the agreement executed by the Borrowers in favor of
Ex-Im Bank and the Lender, which agreement is attached hereto as Exhibit A.


“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article X.


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Protective Advance, and (c) in the
case of any other Loan made pursuant to a Rider attached hereto, any such Loan
made on the same date as any such Rider and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.


“Borrowing Base” means the Export-Related Borrowing Base, as defined in the
Borrower Agreement.


“Borrowing Base Certificate” means an Export-Related Borrowing Base Certificate,
as defined in the Borrower Agreement.


“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03 or, for another Class of
Loan made pursuant to a Rider attached hereto, in accordance with such Rider.


“Burdensome Restriction” means any consensual encumbrance or restriction of the
type described in Section 6.10 of the Domestic Credit Agreement.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan or
a Loan accruing interest at REVLIBOR30 Rate without giving effect to the proviso
contained in the definition for “REVLIBOR30 Rate”, the term “Business Day” shall
also exclude any day on which banks are not open for general business in London.
 

“Capital Lease Obligations” has the meaning given thereto in the Domestic Credit
Agreement.


“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day). Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.


“CBFR”, when used in reference to: (a) a rate of interest, refers to the
REVLIBOR30 Rate, unless the REVLIBOR30 Rate shall not be available at such time,
then it refers to the CB Floating Rate, and (b) any Loan or


2

--------------------------------------------------------------------------------





Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
bear interest at a rate determined by reference to the REVLIBOR30 Rate or the CB
Floating Rate.


“Change in Law” means the occurrence after the date of this Agreement of any of
the following: (a) the adoption of or taking effect of any law, rule, regulation
or treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) compliance by the Lender (or, for purposes of
Section 2.14(b), by any lending office of the Lender or by the Lender’s holding
company, if any) with any request, guideline, requirement or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the date of this Agreement; provided that notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements or directives thereunder
or issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
    
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is a Revolving Loan, Protective
Advance, or Loan of another Class made pursuant to a Rider attached hereto.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or
intended to be, subject to a security interest or Lien in favor of the Lender,
on behalf of the Secured Parties, to secure the Secured Obligations.


“Collateral Documents” means, collectively, the Security Agreement, any
Mortgages, and any other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, loan agreements, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, contracts, notices, leases, financing statements and all other
written matter whether theretofore, now or hereafter executed by any Loan Party
and delivered to the Lender.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).


“Commitment” means the sum of the Revolving Commitment and any other commitment
to make Loans pursuant to a Rider attached hereto.


“Company” means SIFCO Industries, Inc., an Ohio corporation.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Disclosure Certificate” means the disclosure certificate prepared, executed and
delivered by the Loan Parties to the Lender in connection with the Domestic
Credit Agreement.




3

--------------------------------------------------------------------------------





“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Section 3.06 of the Disclosure Certificate.


“dollars” or “$” refers to lawful money of the United States of America.


“Domestic Credit Agreement” means the Credit Agreement dated August 8, 2018
among the Borrowers, the other loan parties party thereto from time to time, and
the Lender, as may be amended, modified, or restated from time to time.


“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.


“Dormant Subsidiary” means a Subsidiary that (a) is not the direct or indirect
equity holder of a Loan Party, (b) has aggregate assets of less than Fifty
Thousand Dollars ($50,000), (c) does not conduct any business and does not own
any asset used or needed by any Loan Party, and (d) has no direct or indirect
Subsidiaries with aggregate assets of more than Fifty Thousand Dollars
($50,000).


“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.


“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 8.02).


“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrowers, Intralinks®, ClearPar®, Debt Domain, Syndtrak
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Lender or any of its respective Related Parties
or any other Person, providing for access to data protected by passcodes or
other security system.
“Eligible Export-Related Accounts” has the meaning given thereto in the Borrower
Agreement.
“Eligible Export-Related Inventory” has the meaning given thereto in the
Borrower Agreement.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (i) the environment, (ii) preservation or reclamation of natural resources,
(iii) the management, Release or threatened Release of any Hazardous Material or
(iv) health and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.




4

--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrowers, is treated as a single employer under Section
414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30‑day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by any
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by any Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by any Borrower or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal of any
Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon any Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, in critical status or in reorganization, within the meaning of Title
IV of ERISA.


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.


“Event of Default” has the meaning assigned to such term in Article VII.


“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
ECP at the time the Guarantee of such Loan Party or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, and (b)
any withholding Taxes imposed under FATCA.


“Ex-Im Bank” means the Export-Import Bank of the United States of America.


“Ex-Im Bank Documents” means, collectively, the Ex-Im Bank Guarantee, the
Borrower Agreement, the Ex-Im Note, the Loan Authorization Agreement, and any
related correspondence issued by the Ex-Im Bank providing for terms and
conditions of the Revolving Commitment, including any waiver letter.
“Ex-Im Bank Guarantee” means that certain Master Guarantee Agreement and any
other guarantee now or hereafter executed by Ex-Im Bank in favor of the Lender,
in form and substance reasonably satisfactory to the Lender, together with all
amendments, modifications and supplements thereto.


5

--------------------------------------------------------------------------------





“Ex-Im Note” has the meaning assigned to such term in Section 2.09.
“Export Orders” has the meaning given thereto in the Borrower Agreement.
“Export-Related Accounts” has the meaning given thereto in the Borrower
Agreement.
“Export-Related Inventory” has the meaning given thereto in the Borrower
Agreement.
“Extenuating Circumstance” means any period during which the Lender has
determined in its sole discretion (i) that due to unforeseen and/or nonrecurring
circumstances, it is impractical and/or not feasible to submit or receive a
Borrowing Request or Interest Election Request by email or fax or through
Electronic System,
and (ii) to accept a Borrowing Request or Interest Election Request
telephonically.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.


“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.


“Financial Officer” means the chief financial officer, chief accounting officer,
treasurer or controller of any Borrower.
“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“Funding Account” means the deposit account of the Borrowers to which the Lender
is authorized by the Borrowers to transfer the proceeds of any Borrowings
requested or authorized pursuant to this Agreement.


“GAAP” means generally accepted accounting principles in the U.S., as modified
or understood in conjunction with Section 1.04 hereof.


“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.


“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “Primary Obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty


6

--------------------------------------------------------------------------------





issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.


“Guaranteed Obligations” has the meaning assigned to such term in Section 9.01.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“IFRS” means the body of pronouncements issued by the International Accounting
Standards Board (“IASB”), including International Financial Reporting Standards
and interpretations approved by the IASB, International Accounting Standards and
Standing Interpretations Committee interpretations approved by the predecessor
International Accounting Standards Committee and adapted for use in the European
Union.


“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) all obligations of such Person
under any earn-out (which for all purposes of this Agreement shall be valued at
the maximum potential payable with respect to each such earn-out), (l) any other
Off-Balance Sheet Liability of such Person, and (m) all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Swap
Agreements, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.


“Intracreditor Agreement” means the Intracreditor Subordination Agreement dated
as of the date hereof by the Lender.
    
“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.07.


“Interest Payment Date” means (a) with respect to any CBFR Loan, the first
Business Day of each calendar month and the Maturity Date, (b) with respect to
any Eurodollar Loan, the last day of each Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months' duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months' duration after the first day of such Interest Period, and (c) with
respect to all Loans, the Maturity Date.




7

--------------------------------------------------------------------------------





“Interest Period” means with respect to any Eurodollar Borrowing the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of the Lender, twelve months) thereafter, as
the Borrower Representative may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, thereafter,
shall be the effective date of the most recent conversion or continuation of
such Borrowing.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Lender (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period (for
which the LIBO Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBO Screen Rate for the shortest period (for which
the LIBO Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, at such time; provided, that, if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Inventory Schedules” has the meaning given thereto in the Borrower Agreement.
“Lease Deficiency Obligation” means after default, repossession and disposition
of the Equipment which is the subject of or which secures a Lease Financing, the
amount, if any, by which (i) any and all obligations of the Loan Parties to a
Lessor, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with a specific
Lease Financing, exceeds (ii) the Net Proceeds realized by the Lessor upon the
disposition of the Equipment which is the subject of or which secures the
specific Lease Financing.


“Lease Financing” means (i) a lease of specific Equipment as defined in Article
2-A of the UCC, and (ii) a secured financing transaction secured by specific
Equipment, whether that transaction is called a lease or a loan, entered into by
any Loan Party with the Lender or any of its Affiliates (in this context, the
“Lessor”).
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any CBFR Borrowing, the LIBO Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”), then the
LIBO Rate shall be the Interpolated Rate, subject to Section 2.13 in the event
that the Lender shall conclude that it shall not be possible to determine such
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error). Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with a CBFR Borrowing, such rate
shall be determined as modified by the definition of Adjusted One Month LIBOR
Rate.


“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period or for any CBFR Borrowing, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for Dollars) for a
period equal in length to such Interest Period as displayed on such day and time
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Lender in its reasonable discretion); provided
that if the LIBO Screen Rate as so determined would be less than zero, such rate
shall be deemed to zero for the purposes of this Agreement.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially


8

--------------------------------------------------------------------------------





the same economic effect as any of the foregoing) relating to such asset and (c)
in the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.


“Loan Authorization Agreement” means the loan authorization notice executed by
the Lender in favor of Ex-Im Bank, which notice is attached hereto as Exhibit B.


“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, the Collateral Documents, the Loan Guaranty,
any Obligation Guaranty, the Ex-Im Bank Documents, and all other agreements,
instruments, documents and certificates identified in or contemplated by Section
4.01 executed and delivered to, or in favor of, the Lender and including all
other pledges, powers of attorney, consents, assignments, contracts, notices,
letter of credit agreements, letter of credit applications and all other written
matter whether heretofore, now or hereafter executed by or on behalf of any Loan
Party and delivered to the Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits, riders
or schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, all waivers thereunder, and shall refer to this Agreement
or such Loan Document as the same may be in effect at any and all times such
reference becomes operative.


“Loan Guarantor” means each Loan Party other than a Borrower.


“Loan Guaranty” means Article IX of this Agreement and each separate Guarantee,
in form and substance satisfactory to the Lender, delivered by each Loan
Guarantor.


“Loan Parties” means the Borrowers, the Borrowers’ Domestic Subsidiaries that
are not Dormant Subsidiaries, and any other Person who becomes a party to this
Agreement pursuant to a joinder agreement and their respective successors and
assigns, and the term “Loan Party” shall mean any one of them or all of them
individually, as the context may require.    


“Loans” means the loans and advances made by the Lender pursuant to this
Agreement.


“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Loan Parties
taken as a whole, (b) the ability of any Loan Party to perform any of its
Obligations, (c) the Collateral, or the Lender’s Liens on the Collateral or the
priority of such Liens, or (d) the rights of or benefits available to the Lender
under any of the Loan Documents.


“Material Agreements” means all material agreements and contracts identified in
Section 3.12 of the Disclosure Certificate.


“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Loan Parties or any Subsidiary in an aggregate principal amount exceeding
$250,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Loan Parties or any Subsidiary in respect of
any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Loan Party or Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.


“Moody's” means Moody's Investors Service, Inc.


“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Lender, on real property of a Loan Party.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.




9

--------------------------------------------------------------------------------





“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer of the Borrower Representative).


“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Lender from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined would be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.


“Obligated Party” has the meaning assigned to such term in Section 9.02.


“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Lender by a guarantor who is not a
Loan Party.


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of any of the Loan Parties to the
Lender or any indemnified party individually or collectively, existing on the
Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or the Ex-Im Bank Documents. The
Obligations shall be the “Loan Facility Obligations” referred to in the Borrower
Agreement.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).
    
“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Taxes (other than a connection arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan, or any Loan Document).




10

--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.


“Paid in Full” or “Payment in Full” means, (i) the indefeasible payment in full
in cash of all outstanding Loans, together with accrued and unpaid interest
thereon, (ii) [reserved], (iii) the indefeasible payment in full in cash of the
accrued and unpaid fees, (iv) the indefeasible payment in full in cash of all
reimbursable expenses and other Secured Obligations (other than Unliquidated
Obligations for which no claim has been made and other obligations expressly
stated to survive such payment and termination of this Agreement), together with
accrued and unpaid interest thereon, (v) the termination of all Commitments, and
(vi) the termination of the Swap Agreement Obligations and the Banking Services
Obligations or entering into other arrangements satisfactory to the Secured
Parties counterparties thereto.


“Participant” has the meaning assigned to such term in Section 8.04(c).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.


“Permitted Encumbrances” means:


(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04 of the Domestic Credit Agreement;


(b)    carriers', warehousemen's, mechanics', materialmen's, repairmen's and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04 of the Domestic Credit Agreement;


(c)    Liens incurred in, pledges and deposits made in the ordinary course of
business in compliance with workers' compensation, unemployment insurance and
other social security laws or regulations;


(d)    Liens incurred or deposits to secure the performance of tender bids,
trade contracts, leases, statutory obligations, surety and appeal bonds, payment
and return of money bonds, and other similar obligations, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;


(e)    attachment or judgment Liens in respect of judgments that do not
constitute an Event of Default under clause (k) of Article VII;


(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Borrower or any Subsidiary;




11

--------------------------------------------------------------------------------





(g)    customary restrictive provisions in leases, subleases, licenses or
sublicenses and other contracts restricting the assignment, transfer, lease,
sublease, license or sublicense thereof (or otherwise restricting the granting
of a Lien on the assets subject thereto);


(h)    purported Liens evidenced by the filing of financing statements as a
precautionary measure in connection with operating leases of personal property
and consignment of goods entered into in the ordinary course of business;


(i)    non-exclusive outbound licenses of patents, trademarks, copyrights and
other intellectual property rights granted by any Loan Party in the ordinary
course of business and not interfering in any respect with the ordinary conduct
of or materially detracting from the value of the business of such Person; and


(j)     other similar Liens incurred in the ordinary course of business which
are incidental to the conduct of the business or the ownership of the property
and assets of the Loan Parties and which were not incurred in connection with
the borrowing of money or the obtaining of advances or credit, and which do not
have priority ahead of the Lien of the Lender and in the aggregate materially
impair the use of such properties and assets in the operation of such Persons’
business;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Prepayment Event” means:
(a)    any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party, other than
dispositions described in Section 6.05(a) of the Domestic Credit Agreement; or
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than the $100,000; or
(c)    the issuance by a Borrower of any Equity Interests, or the receipt by a
Borrower of any capital contribution; or
(d)    the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01 of the Domestic Credit Agreement.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Lender) or any
similar release by the Federal Reserve Board (as determined by the Lender). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective.




12

--------------------------------------------------------------------------------





“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Rate Indices” means CB Floating Rate, Adjusted LIBO Rate, REVLIBOR30 Rate, and
LIBO Rate.


“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.    


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.


“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.


“Report” means reports prepared by the Lender or another Person showing the
results of appraisals, field examinations or audits pertaining to the assets of
the Loan Parties from information furnished by or on behalf of the Borrowers,
after the Lender has exercised its rights of inspection pursuant to this
Agreement.


“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person, and (b) any statute, law (including common
law), treaty, rule regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.    


“Reserves” means any and all reserves which the Lender deems necessary, in its
Permitted Discretion, to maintain (including, without limitation, an
availability reserve, reserves for accrued and unpaid interest on the Secured
Obligations, Banking Services Reserves, volatility reserves, reserves for rent
at locations leased by any Loan Party and for consignee's, warehousemen’s and
bailee’s charges, reserves for dilution of Accounts, reserves for Inventory
shrinkage, reserves for customs charges and shipping charges related to any
Inventory in transit, reserves for Swap Agreement Obligations, reserves for
contingent liabilities of any Loan Party, reserves for uninsured losses of any
Loan Party, reserves for uninsured, underinsured, unindemnified or under
indemnified liabilities or potential liabilities with respect to any litigation
and reserves for taxes, fees, assessments, and other governmental charges) with
respect to the Collateral or any Loan Party.


“Responsible Officer” means the president, Financial Officer or other executive
officer of any Borrower.


“REVLIBOR30 Rate” means the London interbank offered rate administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars) for a one (1) month period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event


13

--------------------------------------------------------------------------------





such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as shall be selected by the Lender in its reasonable discretion; in each
case the “REVLIBOR30 Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the first Business Day of each month, adjusted monthly on
the first Business Day of each month; provided that, (x) if the REVLIBOR30
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement and (y) if the REVLIBOR30 Screen Rate shall not be
available at such time for such a period, then the REVLIBOR30 Rate shall be
equal to the CB Floating Rate. Any change in the REVLIBOR30 Rate shall be
effective from and include the effective date of such change.


“Revolving Commitment” means the commitment of the Lender to make Revolving
Loans hereunder up to the amount set forth in the Terms Schedule.
“Revolving Exposure” means, at any time, the outstanding principal amount of
Revolving Loans at such time.


“Revolving Loan” means an export-related Loan made pursuant to Section 2.01(a)
and the Borrower Agreement.


“S&P” means Standard & Poor's Ratings Services, a Standard & Poor’s Financial
Services LLC business.


“Sanctioned Country” means, at any time, a country, region, or territory which
is itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State. the United Nations Security Council, the European Union, any European
Union member state or Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b), or (d) any Person
otherwise the subject of any Sanctions.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.


“SEC” means the Securities and Exchange Commission of the U.S.


“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to the Lender or
its Affiliates; provided, however, that the definition of “Secured Obligations”
shall not create any guarantee by any Loan Guarantor of (or grant of security
interest by any Loan Guarantor to support, as applicable) any Excluded Swap
Obligations of such Loan Guarantor for purposes of determining any obligations
of any Loan Guarantor.


“Secured Parties” means (a) the Lender, (b) each Affiliate of the Lender that
provides Banking Services, (c) each Affiliate of the Lender that is a
counterparty to any Swap Agreement, (d) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
and (e) the successors and assigns of each of the foregoing.


“Security Agreement” means that certain Security Agreement (including any and
all supplements thereto), dated as of August 8, 2018, among the Loan Parties and
the Lender, for the benefit of the Secured Parties, and any other pledge or
security agreement entered into, after the date of this Agreement by any other
Loan Party (as required by this Agreement or any other Loan Document), or any
other Person, for the benefit of the Secured Parties.


14

--------------------------------------------------------------------------------







“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the
Federal Reserve Board to which the Lender is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D). Such reserve percentages shall
include those imposed pursuant to Regulation D. Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to the Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.


“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Lender.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and/or one or more subsidiaries of the parent.


“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.


“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.


“Swap Agreement Obligations” means any and all obligations of the Loan Parties,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements
permitted hereunder with the Lender or an Affiliate of the Lender, and (b) any
and all cancellations, buy backs, reversals, terminations or assignments of any
Swap Agreement transaction permitted hereunder with the Lender or an Affiliate
of the Lender.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.
    
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
    
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement, the other Loan Documents, and the Ex-Im Bank Documents, the
borrowing of Loans and other credit extensions, and the use of the proceeds
thereof.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the CBFR.


15

--------------------------------------------------------------------------------







“UCC” means the Uniform Commercial Code as in effect from time to time in the
Governing State or any other state the laws of which are required to be applied
in connection with the issue of perfection of security interests.


“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.


“U.S.” means the United States of America.


“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.






16

--------------------------------------------------------------------------------






Terms Schedule




2.
Revolving Commitment (Definitions Schedule): $5,000,000.



3.
Maturity Date (Definitions Schedule):



August 6, 2021, or any earlier date on which the Revolving Commitment is reduced
to zero or otherwise terminated pursuant to the terms hereof or under the Ex-Im
Bank Documents.


4.
Applicable Margin (Definitions Schedule):



For any day, with respect to any Loan, 50 basis points below the applicable rate
per annum under the Domestic Credit Agreement.


5.
Closing and Administration Fees (Section 2.11):



Annual Administration Fee- Facility fee that is due annually pursuant to the
Loan Authorization Agreement and the other Ex-Im Bank Documents.


Closing Fee- $0


6.
Fiscal Periods and Accountants (Section 3.04):



Reference Fiscal Year- the fiscal year ended September 30, 2017.


Borrower’s Accountants- Grant Thornton LLP, independent public accountants.


Interim Fiscal Period- The quarter and the portion of the fiscal year ended
March 31, 2018.




7.
Notice Addresses (Section 8.01):



if to any Loan Party, to the Company at:            


970 East 64th Street
Cleveland, Ohio 44103
Attention: Peter Knapper, President and Chief Executive Officer                
Facsimile No: 216.432.6281                


if to Lender, at:
JPMorgan Chase Bank, N.A.
2200 Ross Ave., 6th Floor
Dallas, Texas 75201
Attention: Portfolio Manager            
Facsimile No: 214-442-5498


8.
Field Examinations and Appraisals (Section 8.03):



Field Exams and Appraisals as required by the Domestic Credit Agreement and the
Ex-Im Bank Documents.


9.
Governing State and Primary City (Section 8.09):






--------------------------------------------------------------------------------







Governing State - Ohio


Primary City- Cleveland, Ohio




2

--------------------------------------------------------------------------------








Reporting Schedule


The Borrowers will furnish to the Lender:


(a)all Borrowing Base Certificates, Export Orders, written summaries of Export
Orders, Inventory Schedules, Accounts Receivable Aging Reports, and other
information, reports, contracts, invoices and other data concerning the
Collateral, in accordance with the Borrower Agreement, including as may be
required by the Lender or the Ex-Im Bank from time to time; and


(b)all financial statements required to be delivered pursuant to the Ex-Im Bank
Documents.


In addition to the foregoing, the Borrower agrees that it shall observe and
perform, as incorporated herein, the covenants and agreements set forth in the
Reporting Schedule of the Domestic Credit Agreement. All such provisions of the
Reporting Schedule of the Domestic Credit Agreement, including definitions of
defined terms used therein, are hereby incorporated by reference and made a part
of this agreement to the same extent as if set forth fully herein. Any
supplement, amendment, modification, waiver or consent made or granted by the
Lender in connection with such provisions of the Domestic Credit Agreement
incorporated herein at any time after the date hereof shall be deemed a
supplement, amendment, modification, waiver or consent, as the case may be, with
respect to such provisions as incorporated herein. Notwithstanding anything in
this agreement to the contrary, no termination, cancellation or expiry of the
Domestic Credit Agreement shall have any effect whatsoever upon the provisions
thereof as such provisions are incorporated herein, and such provisions of the
Domestic Credit Agreement incorporated herein shall be deemed to survive any
such termination, cancellation or expiry of the Domestic Credit Agreement and
shall thereafter continue to be binding upon the Borrower under this Agreement.
If there is any conflict between or among any provisions of the Reporting
Schedule of the Domestic Credit Agreement, the provisions of this Agreement, or
the provisions of the Borrower Agreement, the most stringent provision with
respect to Borrower shall prevail and be controlling.
 











--------------------------------------------------------------------------------






Closing Conditions Schedule
(a)Ex-Im Compliance. The Lender shall have received satisfactory evidence that
the Borrowers have obtained all necessary consents and approvals from Ex-Im Bank
and are in compliance with the terms and conditions of the Ex-Im Bank Guarantee,
as well as any special approvals by Ex-Im Bank, if applicable, including
approval of Ex-Im Bank of the Intracreditor Agreement.
(b)Ex-Im Documents. The Lender shall have received duly executed copies of (i)
all Ex-Im Bank Documents (including all applicable waiver letters executed by
Ex-Im Bank) and necessary application forms required by Ex-Im Bank, (ii) all
applicable Collateral Documents relating to the Collateral, and all related
agreements, instruments and documents, each of the foregoing fully executed and
in form and substance satisfactory to the Lender and (iii) a written opinion of
the Borrower’s counsel, addressed to the Lender.
(c)Borrowing Base Certificate. The Lender shall have received a Borrowing Base
Certificate which calculates the Borrowing Base as of the end of the calendar
month immediately preceding the Effective Date.
(d)Fees. The Lender shall have received all fees and all expenses for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel) and which are required to be paid, hereunder and under any Loan
Document and Ex-Im Bank Document, on or before the Effective Date. All such
amounts will be paid with proceeds of Loans made on the Effective Date.
(e)Field Exam. If required by the Lender in its discretion, completion of an
updated field examination of the Export-Related Accounts and the Export-Related
Inventory of the Borrower, with results satisfactory to the Lender.
(f)Other Closing Deliverables. The Borrowers shall have delivered to the Lender,
in each case in form and substance reasonably satisfactory to the Lender, each
of the other agreements, instruments, certificates and items set forth in the
closing checklist or schedule of closing documents most recently provided by the
Lender (or its counsel) to the Borrowers (or their counsel).





